             Case 1:14-cr-00074-LM Document 62 Filed 04/28/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSillRE



UNITED STATES OF AMERICA               )
                                       )
V.                                     )       Case No. 1:14-CR-74-01-LM
                                       )
JOSHUA FIELDS                          )


                           DEFENDANT'S MOTION TO DIRECT
                         BUREAU OF PRISONS TO RELEASE FUNDS

        NOW COMES the Defendant, Joshua Fields, by and through counsel, Jaye L. Rancourt

and requests this Honorable Court issue an order to the Bureau of Prisons releasing Mr. Fields'

funds to the Strafford County House of Corrections.

        IN SUPPORT OF THIS MOTION it is stated as follows:

        1.       At the end of March 2021, Mr. Fields was transported from the Bureau of Prisons

to the Strafford County House of Corrections for a hearing scheduled in this Court.

        2.       The hearing has since been continued pending Mr. Fields' filing of the Motion for

Compassionate Release which was filed on April 26, 2021.

        3.       Prior to leaving the Bureau of Prison facility, Mr. Fields had money in his account

at the Bureau of Prisons for use for canteen, telephone calls and the like. Upon his transfer to the

Strafford House of Corrections those funds in his account at the Bureau of Prisons did not follow

him.

       4.        In order for Mr. Fields to make telephone calls, in order to communicate with his

family, or to purchase any canteen including personal hygiene items, he needs access to the funds

that are currently held in the Bureau of Prisons.




                                                    1
            Case 1:14-cr-00074-LM Document 62 Filed 04/28/21 Page 2 of 3




        5.      Due to the Covid-19 Pandemic, Mr. Fields has been unable to have any in-person

visits with any family members restricting his ability to communicate with his family members to

telephone calls. Due to his inability to access his funds currently held in the Bureau of Prisons, he

has been unable to effectively communicate with his family members.

       6.       Mr. Fields has been limited in his ability to reach out to his counsel, limited to his

ability to just call the office and leave a message for a call back, given his very limited funds.

       7.       While Mr. Fields has been provided limited personal care hygiene items by the

Strafford County House of Corrections as part an "indegency package", he has been unable to

purchase adequate personal hygiene items including soap with which to wash his clothes.

       8.       Counsel has contacted the Government, by and through Attorney Seth Aframe, and

does not have knowledge of the Government's position at this time.

       WHEREFORE Mr. Fields requests this Honorable Court:

       A.       Issue an order to the Bureau of Prisons to release his funds to the Strafford County

House of Corrections; and,

       B.       Grant such other relief as justice and equity may require.

                                                       Respectfully submitted,
                                                       Joshua Fields, Defendant
                                                       By and through his attorneys


Date: April 26, 2021                                  /s/ Jaye L. Rancourt
                                                      Jaye L. Rancourt, Esquire
                                                      NHBA# 14235
                                                      Brennan, Lenehan, Iacopino & Hickey
                                                      85 Brook Street
                                                      Manchester, NH 03104
                                                      T: (603) 668-8300
                                                      F: (603) 668-1029
                                                      jrancourtla),brennaulenehau.com




                                                  2
        Case 1:14-cr-00074-LM Document 62 Filed 04/28/21 Page 3 of 3




CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing Motion to Direct Bureau of Prisons to
Release Funds has been forwarded, even date herewith, and in the manner specified herein:
electronically served through ECF: Assistant United States Attorney Seth Aframe, United States
Attorney's Office, James C. Cleveland Federal Bldg., 55 Pleasant St., Room 352, Concord, New
Hampshire 03301-3941 and U.S. Probation.



                                                    Isl Jaye L. Rancourt
                                                  Jaye L. Rancourt, Esquire




                                              3
